            Case 5:18-cr-03409-KG Document 45 Filed 11/16/18 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


 UNITED STATES OF AMERICA,                       )
                                                 )
                Plaintiff,                       )    CRIMINAL NO. 18-CR-3409 KG
                                                 )
        vs.                                      )
                                                 )
 MAXIMO GONZALEZ-SEBASTIAN,                      )
 ET AL.,                                         )
                                                 )
                Defendants.                      )


                             MOTION FOR EXTENSION OF TIME TO
                             RESPOND TO DEFENDANT’S MOTIONS

       The United States moves this Court to allow counsel for the United States an additional

five business days to respond to Defendant’s Motion to Suppress Evidence and Statements (Doc.

40); Motion for Separate Trials (Doc. 41); Motion for Pretrial Hearing to Determine the

Admissibility of Alleged Co-Conspirator Statements (Doc. 42); and Motion for Disclosure of

Confidential Informant (Doc. 43) (“Defendant’s Motions”). As grounds, the United States

asserts the following:

       1.      Defendant’s Motions were filed on Wednesday, November 14, 2018.

       2.      The United States’ Responses are due on November 28, 2018.

       3.      Due to the intervening holiday, additional time is required to respond to

               Defendant’s Motions.

       4.      Additionally, Defendants will be moving to declare this matter complex.

       5.      Counsel for Defendants do not oppose the relief requested herein.




                                                1
          Case 5:18-cr-03409-KG Document 45 Filed 11/16/18 Page 2 of 2



       WHEREFORE the United States respectfully requests that this Court grant the United

States’ motion and extend the deadline for filing its responses to Defendant’s Motions for five

business days, until December 5, 2018.

                                                    Respectfully submitted,

                                                    JOHN C. ANDERSON
                                                    United States Attorney


                                                    /s/ Electronically filed 11/16/18
                                                    LUIS A. MARTINEZ
                                                    KRISTOPHER DALE JARVIS
                                                    Assistant U.S. Attorneys
                                                    200 N. Church Street
                                                    Las Cruces, NM 88001
                                                    (575) 522-2304 - Tel.
                                                    (575) 522-2391 - Fax
I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the
Court using the CM/ECF system which
will send electronic notification to defense
counsel of record on this date.

/s/ Electronically Filed 11/16/18
LUIS A. MARTINEZ
Assistant United States Attorney




                                                2
